—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Dutchess County (Brands, J.), dated January 28, 1997, which, upon the admission of Bryan H. that he violated the conditions of his probation previously imposed by an order of the same court, dated February 6, 1996, as amended by order dated July 23, 1996, revoked the order of probation and placed him with the New York State Division for Youth for a period of one year.
Ordered that the appeal from so much of the order of disposition as placed the appellant with the New York State Division for Youth for a period of one year is dismissed as academic, as the period of placement has expired (see Matter of Sam G., 294 AD2d 363; Matter of Jacqueline S., 284 AD2d 398); and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
We have reviewed the record and agree with appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; Matter of Jermaine L.M., 272 AD2d 546; cf. People v Gonzalez, 47 NY2d 606). Feuerstein, J.P., Krausman, Luciano, Townes and Cozier, JJ., concur.